DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 7/16/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 9-10 and 14, as well as, the addition of new claims 21-22.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 7/21/2021, with respect to the rejection(s) of claim(s) 1-2, 4-8, 10-17 and 20 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Christianson et al (US 6,231,629) has been fully considered and are persuasive.  The rejection of claims 16-18 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lugg (US2003/0113509) has been withdrawn.   Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mejiritski et al (6,586,494, filed by applicant 8/18/21). Please find all rejections below.  



Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-13, and 15-17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mejiritski et al (US 6,586,494).

Mejiritski sets forth radiation curable inkjet compositions for forming 3D models or images.  Said compositions comprise a semi-crystalline or crystalline, low shrinkage radiation curable oligomeric material, a photoinitiator, and a diluent.  Said composition has a viscosity between 10 to about 50 cps at at least one temperature between 50 to 140 deg. C—see abstract and column 2, lines 19-28.  
Said oligomeric material is present in amounts from 10 to about 40 wt. % and is disclosed as being selected from a (meth) acrylated polyester or a (meth) acrylated urethane oligomers—see col. 4, lines 20-40.  Said photoinitiator are found in column 4, lines 50-65 and found in amounts from 0.05 to about 5 % by weight.   Mejiritski sets forth the photoinitiator is selected to 
Per example 3, Mejiritski sets forth a composition comprising 35 wt. % of Uvecoat 9010 (a polyester diacrylate resin having a viscosity of 300 cps at temperatures of greater than 120 deg. C); 10 wt. % of stearyl acrylate (octyldecyl acrylate); 5 wt. % of tris (hydroxyethyl) isocyanurate triacrylate; 50 wt. % of hexandiol diacrylate and 2 wt. % of Irgacure 819 (acylphosphine oxide, a photoinitiator), wherein said composition has a viscosity of 13 cps at 125 deg. C.  Per example 4, Mejiritski sets forth a composition comprising 25 wt. % of a polyester diacrylate oligomer; 10 wt. % of a urethane diacrylate oligomer; 10 wt. % of tris (hydroxyethyl) isocyanurate triacrylate; 45 wt. % of triethylene glycol dimethacrylate; 10 wt. % or alkoxylated cyclohexane dimethanol diacrylate; and 1 wt. % of Irgacure 819 (acylphosphine oxide, photoinitiator), wherein the composition has a viscosity of 13 cps at 125 deg. C.   Per example 5, Mejiritski sets forth a composition comprising 40 wt. % of a methacrylated urethane oligomer; 40 wt. % of Ebecryl 4833 (a urethane diacrylate oligomer); 5 wt. % of tris (2-hydroethyl) isocyanurate triacrylate; 15 wt. % of triethylene glycol dimethacrylate and 1 wt. % of Irgacure 819 (acylphosphine oxide, photoinitiator), wherein said composition has 13.5 cps at 125 deg. C.  Each composition is jetted from an inkjet printer
It is deemed claims 1, 3, 4-8, 11-13, and 16-17 are deemed to be anticipated by example 3.  Mejiritski does not expressly set forth the TG of the polymer formed from said polyester oligomer (RX 03739) is greater than 40 deg. C.  However, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Mejiritski does not expressly set forth the composition has a crosslink density of greater than 2 %; however, said composition comprises multiple di-functional with at least one tri-functional acrylic compounds, therefore 
It is deemed examples 4-5 are deemed to anticipate claims 1-2, 4-7, and 15-17.  

 
Allowable Subject Matter

Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel (US2008/0157436) and Feng (CN106810215). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc